Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claims 1, 15, and 18: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations of identifying financial transaction request data for a recurrinq financial transactions request as being part of data associated with an automated billing update cycle; extracting automated billing update data from the financial transaction request data, the automated billing update data comprising data regarding a merchant, a billing schedule, and one or more primary account numbers; receiving financial transaction history data for a selection of the Step 2A1-Yes).
Next, the claims are analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The processor (Claim 15) in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical Step 2A2-No).
Next, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements of (memory, Claim 15) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
Independent claims 15 and 18 and their limitations are also part of the abstract idea, and are also similarly rejected as claim 1 above.  The dependent claims 2-13, 16-17, and 19-20 do not resolve the issues raised in claims 1, 15, and 18. 
Claim 2 recites, wherein identifying the financial transaction request data comprises identifying the financial transaction request data as being part of the automated billing update cycle based upon an identifier in the financial transaction request data.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 3 recites, where the selection of the one or more primary account numbers is based on a random selection from a complete set of the one or more primary account numbers included in the automated billing update cycle.  This limitation is also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 4 recites, where marking the recurring financial transaction request as potentially fraudulent comprises marking the recurring financial transaction request as potentially fraudulent if the recurring financials transaction request is the first occurrence of the automated billing update cycle disclosed in the financial transaction history data for more than one primary account number of the selection of the one or more  primary account numbers.  This limitation is also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 5 recites, where marking the recurring financial transaction request as potentially fraudulent comprises marking the recurring financial transaction request as potentially fraudulent if the billing schedule differs from the corresponding billing cycles of the merchant disclosed in the financial transaction history data for more than one primary account number of the selection of the one or more primary account numbers.  This limitation is also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 6 recites, where the billing schedule defines a reoccurrence date of the financial transaction request being part of the automated billing update cycle.  This limitation is also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 7 recites, where the financial transaction history data includes data corresponding to financial transactions associated with and previously made with a respective primary account number. This limitation is also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 8 recites, where the financial transaction request marked as potentially fraudulent requires the further authorization to continue processing.  This limitation is also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 9 recites, where the further authorization is requested from at least one owner of credit cards associated with the one or more primary account numbers.  This limitation is also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 10 recites, where the further authorization has been given to the merchant by the at least one owner when ordering at least one goods and services to be paid by reoccurring financial transactions.  This limitation is also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 11 recites, where the further authorization is associated with user profile data associated with the at least one owner.  This limitation is also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 12 recites, where the user profile data is stored in a database associated Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 13 recites, processinq the financial transaction request marked as valid according to automated billing update cycle requirements.  This limitation is also part of the abstract idea identified in claim 1, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 14 recites, where receiving the further authorization comprises: receiving the biometric data, wherein the biometric data corresponds to one or more owners associated with Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 16 recites, where the financial transaction request marked as potentially fraudulent requires the further authorization to continue processing.  This limitation is also part of the abstract idea identified in claim 15, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 15 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 15, supra.
Claim 17 recites, where the computer-executable instructions, which, when executed by a processor of a computer, cause the computer to receive a further authorization further comprise computer- executable instructions, which, when executed by a processor of a computer, cause the computer to: receive the biometric data, wherein the biometric data corresponds to one or more owners associated with the one or more primary account numbers; store the biometric data; retrieve the biometric data if the recurring financial transaction request is marked as potentially fraudulent; and process the recurring financial transaction request based on the biometric data.  These limitations are also part of the abstract idea identified in claim 15, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 15 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 15, supra.
Claim 19 recites, where the financial transaction request marked as potentially fraudulent requires the further authorization to continue processing.  This limitation is also part of the abstract idea identified in claim 18, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 18 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 18, supra.
Claim 20 recites, where the program instructions executable by the one or more processors to receive a further authorization further comprise program instructions executable by the one or more processors to: Page 7receive the biometric data, wherein the biometric data corresponds to one or more owners associated with the one or more primary account numbers; store the biometric data; retrieve the biometric data if the recurring financial transaction request is marked as potentially fraudulent; and process the recurring financial transaction request based on the biometric data.  These limitations are also part of the abstract idea identified in claim 18, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 18 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 18, supra.
Response to Arguments
Applicant's arguments filed 8/18/2020 have been fully considered but they are not persuasive. 
Applicant argues that the “extracting automated billing data, and comparing the extracted automated billing data, is not capable of being performed in the human mind, and is not a method of organizing.  This is not correct, because the extraction and comparison can be done manually in an analog manner.
Ex parte Smith, the examiner respectfully disagrees and points to the rejection under 35 U.S.C. 101 above for additional explanation.  The rejection above is written in accordance with the most recent updated guidance for subject matter eligibility dated January 2019 and referred to as the 2019 PEG.  This revised format provides additional information not provided in the structure of the previous response format under the July 2015 subject matter eligibility guidance. Further, the examiner notes that the Ex parte Smith decision, upon which the applicant relies as similar to the claimed invention, was made in part due to “the use of claimed timing mechanisms and the associated temporary restraints on execution of trades provide a specific technological improvement over prior derivatives trading systems".  The Board considered the delay functions and temporary restraints eligible.  This is not the case in the instant application.
Applicant also adds on page 13 that it is not “well-understood, routine and conventional” to extract automated billing update data, compare this extracted automated billing update data to financial transaction history data, receiving a further authorization that includes biometric data, and processing a recurring financial transaction request based on the biometric data.  The claimed concepts are abstract ideas that do not integrate into a practical application under steps 2A1 and 2A2.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

	
/BRANDON M DUCK/Examiner, Art Unit 3698                                                                                                                                                                                                        
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691